DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Klinger et al. (U.S. Pat. 6907371) in view of Fansler et al. (U.S. 20130013431A1) in further view of Non-Patent Literature (NPL) document “GM_Parts_Giant”.
Klinger discloses “Systems and methods for calibrating operation of a fuel-level indicator of a vehicle are disclosed. The systems and methods include means of determining and/or receiving configuration information about the vehicle and integrating appropriate logic for converting raw fuel-level signals produced by a fuel-level sensor into appropriate processed fuel-level signals to be received by the fuel-level indicator.” (Abstract); and “In some embodiments the present invention includes a fuel-level-detection calibration method that utilizes a database of multiple sets of signal-conversion logic each of which is tailored for use with a particular configuration or group of configurations of vehicle. In such embodiments, the fuel-level-detection calibration method includes receiving and/or determining information about the configuration of the vehicle 10, choosing an appropriate set of signal-conversion logic from the database of multiple sets thereof, and integrating that appropriate set of signal-conversion logic in the fuel-level detection system 17. Utilizing such a database of multiple sets of signal-conversion logic tailored for different vehicle configurations advantageously allows an individual to quickly and easily properly configure the signal-conversion logic of vehicles 10 with numerous different constructions.” (Col. 5 line 45+) and “ In embodiments of the present invention that include a database of multiple sets of signal-conversion logic each of which is adapted for a different vehicle configuration or group of vehicle configurations, there are many different aspects of the vehicle configuration for which each set of signal-conversion logic is appropriate that affect the appropriate constitution of that set of signal-conversion logic. These aspects of the vehicle configuration include, but are not limited to, the type of fuel-level sensor 33, the type of fuel-level indicator 20, various details of construction of the fuel-level-signal-translating system 21 and the size and shape of the fuel reservoir 16. “ (Col. 8 line 47+) and “In many embodiments of the present invention a database of multiple sets of signal-conversion logic includes multiple different sets of signal-conversion logic that include equations and/or look-up tables for use in translating linearly height-dependent raw fuel-level signals into linearly volume-dependent fuel-level signals for different types of fuel reservoirs 16. For instance, a database of multiple sets of signal-conversion logic may include a set signal conversion logic for each of 20 inch cylindrical, 22 inch cylindrical, 24 inch cylindrical, 20 inch D-shaped, 22 inch D-shaped, and 24 inch D-shaped fuel reservoirs 16. In such a case the set of signal-conversion logic for each of the different types of fuel reservoir 16 may include look-up tables and/or equations for converting linearly height-dependent raw fuel-level signals into linearly volume-dependent processed fuel-level signals. Embodiments of the present invention that include a database with multiple sets of signal-conversion logic that include look-up tables and/or equations for height-dependent to volume-dependent signal translation generally further include a method of receiving and/or determining information about the type of fuel reservoir 16 that a vehicle 10 has, selecting an appropriate set of signal-conversion logic for converting linearly height-dependent raw fuel-level signals into linearly volume-dependent processed fuel-level signals for that type of fuel reservoir 16, and integrating that appropriate set of signal-conversion logic into the fuel-level-signal-translating system 21 of the vehicle 10.” (Col. 9 line 29-55).
	In other words, Klinger discloses methods and apparatus for calibrating a fuel tank level (both percentage and volume of tank contents) measurement system of a vehicle using databases (i.e. signal-conversion logic in the form of equations and/or lookup tables for converting fuel level percentage to fuel volume) that are specifically tailored to the configuration (i.e. line assembly build specification) of the vehicle and the configuration of the fuel tank (e.g. size, shape, type, construction) in order to allow “an individual to quickly and easily properly configure the signal-conversion logic of vehicles 10 with numerous different constructions.” (Col. 5 line 6-9) and in order to enable “the usage of the same hardware in fuel-level-detection systems 20 for use with many different types of fuel reservoirs 16” and to “properly calibrate the signal-conversion logic of a fuel-level-signal-translating system 21 for a fuel reservoir 16 of virtually any size or shape.” (Col. 5 line 10+).
Regarding Claim 1, Klinger teaches:
A method (Abstract), comprising: 
determining a fuel level percentage value for a vehicle (“the fuel-level indicator 20 of a vehicle 10 may be constructed in such a manner that it indicates the fuel level in the fuel reservoir 16 as a percentage of a full fill level of the fuel reservoir 16 in a manner that is linearly related to the value of the signal it receives”; Col. 8 line 60+); 
determining a configuration of the vehicle (“In embodiments of the present invention that include a database of multiple sets of signal-conversion logic each of which is adapted for a different vehicle configuration or group of vehicle configurations, there are many different aspects of the vehicle configuration for which each set of signal-conversion logic is appropriate that affect the appropriate constitution of that set of signal-conversion logic. These aspects of the vehicle configuration include, but are not limited to, the type of fuel-level sensor 33, the type of fuel-level indicator 20, various details of construction of the fuel-level-signal-translating system 21 and the size and shape of the fuel reservoir 16. “ (Col. 8 line 47+); 
determining a fuel tank configuration (“In embodiments of the present invention that include a database of multiple sets of signal-conversion logic each of which is adapted for a different vehicle configuration or group of vehicle configurations, there are many different aspects of the vehicle configuration for which each set of signal-conversion logic is appropriate that affect the appropriate constitution of that set of signal-conversion logic. These aspects of the vehicle configuration include, but are not limited to, the type of fuel-level sensor 33, the type of fuel-level indicator 20, various details of construction of the fuel-level-signal-translating system 21 and the size and shape of the fuel reservoir 16. “ (Col. 8 line 47+)  
converting the fuel level percentage value into a fuel volume value based on the fuel tank configuration (“These provisions of the present invention include signal-conversion logic that includes equations and/or look-up tables that convert raw fuel-level signals that are linearly dependent upon the height of fuel 34 in the fuel reservoir 16 into processed fuel-level signals that are linearly dependent upon the volume of fuel in the fuel reservoir 16. For example, FIG. 3 contains a look-up table useable to convert linearly height-dependent raw fuel-level signals into linearly volume-dependent processed fuel-level signals for cylindrical fuel reservoirs 16.”; Col. 9 lines 18+)  
and transmitting a message to a recipient, the message comprising the fuel volume value (“The present invention includes provisions for producing a volume-dependent fuel fill level indication to an occupant using a fuel-level indicator 20 that indicates fuel fill level”; Col. 9 line 11+).
Therefore Klinger teaches all the elements of the claim as indicated above but does not explicitly teach determining a vehicle identification number (VIN) for subsequent use in determining of a fuel tank part number of the vehicle in connection with prior-art step of receiving and/or determining information about the configuration of the vehicle and/or fuel tank.
Fansler discloses methods and apparatus directed towards “Techniques for authorizing fuel purchases based on vehicle available fuel tank capacity. The authorization may be performed on a transaction basis, such that each fueling event may be independently authorized. A current fuel tank capacity for the vehicle is obtained, and transmitted to an authorization entity. An authorization is obtained for dispensing a quantity of fuel that does not exceed the current fuel tank capacity.” (Abstract).  Specifically, Fansler discloses that a given vehicles fuel tank capacity may be retrieved/determined based on  a vehicle identification number (VIN) (“In some cases, the fleet company or independent driver does not have a dispatch system 706, or does not have a dispatch system 706 that is integrated with the analysis and modeling module 704 such that the information can be provided to the module 704. In such a case, equipment master information 710 is not available, and the information is obtained using the vehicle identification number (VIN) 726 for the trucks or other vehicles of interest. For example, the customer can provide a list of VINs 726 such as a tractor-VIN list. The VINs can be processed via a VIN decoder 728 which provides equipment master information, including total fuel tank capacity for the particular vehicle, for the trucks identified by the list 726.”; ¶0064)
Additionally, NPL“GM_Parts_Giant” discloses that vehicle specific configuration information (e.g. fuel tank capacity/shape/size/part number) was easily and accurately determined prior to applicant’s filing by using a vehicle identification number (VIN).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the systems and methods for calibrating operation of a fuel-level indicator of a vehicle of Klinger to incorporate the teachings of both Fansler and the cited NPL to include determining a vehicle identification number (VIN); determining a fuel tank part number using the VIN; and converting the fuel level percentage value into a fuel volume value based on the fuel tank part number in order to easily and accurately retrieve/determine the vehicle and fuel tank configuration specifications (e.g. fuel tank capacity, size, shape, type) by using routine, well-known, and conventional industry methods for retrieving vehicle specific vehicle and fuel tank configuration data.

Regarding Claim 7, Klinger teaches:

A vehicle controller (“one or more computer(s) 23 of the vehicle 10, which are operable according to fuel-level-detection calibration logic to configure at least parts of the signal-conversion logic, are also communicatively linked to and control at least parts of the operation of other systems of the vehicle 10 such as controls and gauges of the instrument panel, engine-control computer(s), transmission-control computer(s), and/or anti-lock brake system computer(s)”; Col. 7 line 45+), comprising: a processor (“a vehicle 10 with one or more computer(s) 23 that function to translate raw fuel-level signals into processed fuel-level signals, that is/are self-calibrating, and that also controls aspects of operation of other systems of the vehicle is advantageously cost, time, and space efficient.”; Col. 7 lines 53+); and a memory for storing instructions (“In such embodiments the fuel-level-detection calibration logic may be disposed in computer memory of one or more computer(s) 23 of a vehicle 10 that are communicatively linked to and/or are part of the fuel-level-detection system 17 of the vehicle 10 and those computer(s) 23 may be caused to perform one or more of the steps of the various embodiments of the above-described fuel-level-detection calibration methods to configure the signal-conversion logic of the fuel level-detection system 17 of the vehicle 10.”; Col. 7 line 30+) , the processor executing the instructions to: determine a fuel level percentage value for a fuel tank of a vehicle (“the fuel-level indicator 20 of a vehicle 10 may be constructed in such a manner that it indicates the fuel level in the fuel reservoir 16 as a percentage of a full fill level of the fuel reservoir 16 in a manner that is linearly related to the value of the signal it receives”; Col. 8 line 60+); determine a configuration of the vehicle (“In embodiments of the present invention that include a database of multiple sets of signal-conversion logic each of which is adapted for a different vehicle configuration or group of vehicle configurations, there are many different aspects of the vehicle configuration for which each set of signal-conversion logic is appropriate that affect the appropriate constitution of that set of signal-conversion logic. These aspects of the vehicle configuration include, but are not limited to, the type of fuel-level sensor 33, the type of fuel-level indicator 20, various details of construction of the fuel-level-signal-translating system 21 and the size and shape of the fuel reservoir 16. “ (Col. 8 line 47+); 
; determine a fuel tank configuration (“In embodiments of the present invention that include a database of multiple sets of signal-conversion logic each of which is adapted for a different vehicle configuration or group of vehicle configurations, there are many different aspects of the vehicle configuration for which each set of signal-conversion logic is appropriate that affect the appropriate constitution of that set of signal-conversion logic. These aspects of the vehicle configuration include, but are not limited to, the type of fuel-level sensor 33, the type of fuel-level indicator 20, various details of construction of the fuel-level-signal-translating system 21 and the size and shape of the fuel reservoir 16. “ (Col. 8 line 47+)  ; determine a fuel tank model (“size and shape of the fuel reservoir 16”) using the fuel tank configuration; convert the fuel level percentage value into a fuel volume value using the fuel tank model (“These provisions of the present invention include signal-conversion logic that includes equations and/or look-up tables that convert raw fuel-level signals that are linearly dependent upon the height of fuel 34 in the fuel reservoir 16 into processed fuel-level signals that are linearly dependent upon the volume of fuel in the fuel reservoir 16. For example, FIG. 3 contains a look-up table useable to convert linearly height-dependent raw fuel-level signals into linearly volume-dependent processed fuel-level signals for cylindrical fuel reservoirs 16.”; Col. 9 lines 18+); and transmit the fuel level percentage value to a recipient (“The present invention includes provisions for producing a volume-dependent fuel fill level indication to an occupant using a fuel-level indicator 20 that indicates fuel fill level”; Col. 9 line 11+).
Therefore Klinger teaches all the elements of the claim as indicated above but does not explicitly teach determining a vehicle identification number (VIN) for subsequent use in determining of a fuel tank part number/model of the vehicle in connection with prior-art step of receiving and/or determining information about the configuration of the vehicle and/or fuel tank.
Fansler discloses methods and apparatus directed towards “Techniques for authorizing fuel purchases based on vehicle available fuel tank capacity. The authorization may be performed on a transaction basis, such that each fueling event may be independently authorized. A current fuel tank capacity for the vehicle is obtained, and transmitted to an authorization entity. An authorization is obtained for dispensing a quantity of fuel that does not exceed the current fuel tank capacity.” (Abstract).  Specifically, Fansler discloses that a given vehicles fuel tank capacity may be retrieved/determined based on  a vehicle identification number (VIN) (“In some cases, the fleet company or independent driver does not have a dispatch system 706, or does not have a dispatch system 706 that is integrated with the analysis and modeling module 704 such that the information can be provided to the module 704. In such a case, equipment master information 710 is not available, and the information is obtained using the vehicle identification number (VIN) 726 for the trucks or other vehicles of interest. For example, the customer can provide a list of VINs 726 such as a tractor-VIN list. The VINs can be processed via a VIN decoder 728 which provides equipment master information, including total fuel tank capacity for the particular vehicle, for the trucks identified by the list 726.”; ¶0064)
Additionally, NPL“GM_Parts_Giant” discloses that vehicle specific configuration information (e.g. fuel tank capacity/shape/size/part number/fuel tank model) was easily and accurately determined prior to applicant’s filing by using a vehicle identification number (VIN).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the systems and methods for calibrating operation of a fuel-level indicator of a vehicle of Klinger to incorporate the teachings of both Fansler and the cited NPL to include determining a vehicle identification number (VIN); determining a fuel tank part number/model using the VIN; and converting the fuel level percentage value into a fuel volume value using the fuel tank part model in order to easily and accurately retrieve/determine the vehicle and fuel tank configuration specifications (e.g. fuel tank capacity, size, shape, type) by using routine, well-known, and conventional industry methods for retrieving vehicle specific vehicle and fuel tank configuration data.

Regarding Claim 13, Klinger teaches:

A system (Fig. 1-2), comprising: a vehicle controller (“one or more computer(s) 23 of the vehicle 10, which are operable according to fuel-level-detection calibration logic to configure at least parts of the signal-conversion logic, are also communicatively linked to and control at least parts of the operation of other systems of the vehicle 10 such as controls and gauges of the instrument panel, engine-control computer(s), transmission-control computer(s), and/or anti-lock brake system computer(s)”; Col. 7 line 45+),  having a processor (“a vehicle 10 with one or more computer(s) 23 that function to translate raw fuel-level signals into processed fuel-level signals, that is/are self-calibrating, and that also controls aspects of operation of other systems of the vehicle is advantageously cost, time, and space efficient.”; Col. 7 lines 53+);
and a memory for storing instructions (“In such embodiments the fuel-level-detection calibration logic may be disposed in computer memory of one or more computer(s) 23 of a vehicle 10 that are communicatively linked to and/or are part of the fuel-level-detection system 17 of the vehicle 10 and those computer(s) 23 may be caused to perform one or more of the steps of the various embodiments of the above-described fuel-level-detection calibration methods to configure the signal-conversion logic of the fuel level-detection system 17 of the vehicle 10.”; Col. 7 line 30+), the processor executing the instructions to: 
determine a fuel level percentage value for a fuel tank of a vehicle (“the fuel-level indicator 20 of a vehicle 10 may be constructed in such a manner that it indicates the fuel level in the fuel reservoir 16 as a percentage of a full fill level of the fuel reservoir 16 in a manner that is linearly related to the value of the signal it receives”; Col. 8 line 60+): determine a vehicle configuration (“In embodiments of the present invention that include a database of multiple sets of signal-conversion logic each of which is adapted for a different vehicle configuration or group of vehicle configurations, there are many different aspects of the vehicle configuration for which each set of signal-conversion logic is appropriate that affect the appropriate constitution of that set of signal-conversion logic. These aspects of the vehicle configuration include, but are not limited to, the type of fuel-level sensor 33, the type of fuel-level indicator 20, various details of construction of the fuel-level-signal-translating system 21 and the size and shape of the fuel reservoir 16. “ (Col. 8 line 47+);: 
and a service provider having a processor (Fig. 2; 30/31); 
and a memory for storing instructions (“the vehicle-controller calibration system 30 includes one or more vehicle-configuration computer(s) 31 that have stored in their computer memory fuel-level-detection calibration logic that is operable to cause them to execute one or more of the portions of the above-described fuel-level-detection calibration method.”), the processor executing the instructions to: 
receive the fuel level percentage value and the vehicle configuration (“These provisions of the present invention include signal-conversion logic that includes equations and/or look-up tables that convert raw fuel-level signals that are linearly dependent upon the height of fuel 34 in the fuel reservoir 16 into processed fuel-level signals that are linearly dependent upon the volume of fuel in the fuel reservoir 16. For example, FIG. 3 contains a look-up table useable to convert linearly height-dependent raw fuel-level signals into linearly volume-dependent processed fuel-level signals for cylindrical fuel reservoirs 16.”; Col. 9 lines 18+): 
determine a fuel tank configuration (“In embodiments of the present invention that include a database of multiple sets of signal-conversion logic each of which is adapted for a different vehicle configuration or group of vehicle configurations, there are many different aspects of the vehicle configuration for which each set of signal-conversion logic is appropriate that affect the appropriate constitution of that set of signal-conversion logic. These aspects of the vehicle configuration include, but are not limited to, the type of fuel-level sensor 33, the type of fuel-level indicator 20, various details of construction of the fuel-level-signal-translating system 21 and the size and shape of the fuel reservoir 16. “ (Col. 8 line 47+): 
convert the fuel level percentage value into a fuel volume value based on the configuration (“FIG. 3 contains a look-up table useable to convert linearly height-dependent raw fuel-level signals into linearly volume-dependent processed fuel-level signals for cylindrical fuel reservoirs 16.”; Col. 9 lines 18+); 
and transmit a message to a recipient, the message comprising the fuel volume value (“The present invention includes provisions for producing a volume-dependent fuel fill level indication to an occupant using a fuel-level indicator 20 that indicates fuel fill level”; Col. 9 line 11+).

Therefore Klinger teaches all the elements of the claim as indicated above but does not explicitly teach determining a vehicle identification number (VIN) for subsequent use in determining of a fuel tank part number using the (VIN) of the vehicle in connection with prior-art step of receiving and/or determining information about the configuration of the vehicle and/or fuel tank.
Fansler discloses methods and apparatus directed towards “Techniques for authorizing fuel purchases based on vehicle available fuel tank capacity. The authorization may be performed on a transaction basis, such that each fueling event may be independently authorized. A current fuel tank capacity for the vehicle is obtained, and transmitted to an authorization entity. An authorization is obtained for dispensing a quantity of fuel that does not exceed the current fuel tank capacity.” (Abstract).  Specifically, Fansler discloses that a given vehicles fuel tank capacity may be retrieved/determined based on  a vehicle identification number (VIN) (“In some cases, the fleet company or independent driver does not have a dispatch system 706, or does not have a dispatch system 706 that is integrated with the analysis and modeling module 704 such that the information can be provided to the module 704. In such a case, equipment master information 710 is not available, and the information is obtained using the vehicle identification number (VIN) 726 for the trucks or other vehicles of interest. For example, the customer can provide a list of VINs 726 such as a tractor-VIN list. The VINs can be processed via a VIN decoder 728 which provides equipment master information, including total fuel tank capacity for the particular vehicle, for the trucks identified by the list 726.”; ¶0064)
Additionally, NPL“GM_Parts_Giant” discloses that vehicle specific configuration information (e.g. fuel tank capacity/shape/size/part number/fuel tank model) was easily and accurately determined prior to applicant’s filing by using a vehicle identification number (VIN).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the systems and methods for calibrating operation of a fuel-level indicator of a vehicle of Klinger to incorporate the teachings of both Fansler and the cited NPL to include determining a vehicle identification number (VIN); determining a fuel tank part number/model using the VIN; and converting the fuel level percentage value into a fuel volume value using the fuel tank part number in order to easily and accurately retrieve/determine the vehicle and fuel tank configuration specifications (e.g. fuel tank capacity, size, shape, type) by using routine, well-known, and conventional industry methods for retrieving vehicle specific vehicle and fuel tank configuration data.

Regarding Claims 2, 8, and 14, the combination of prior art teaches all the elements of Claims 1, 7, and 13 respectively.  
Regarding Claim 2, Klinger further teaches: wherein converting the fuel level percentage value into a fuel volume value comprises utilizing a first mapping table (“In many embodiments of the present invention a database of multiple sets of signal-conversion logic includes multiple different sets of signal-conversion logic that include equations and/or look-up tables for use in translating linearly height-dependent raw fuel-level signals into linearly volume-dependent fuel-level signals for different types of fuel reservoirs 16. For instance, a database of multiple sets of signal-conversion logic may include a set signal conversion logic for each of 20 inch cylindrical, 22 inch cylindrical, 24 inch cylindrical, 20 inch D-shaped, 22 inch D-shaped, and 24 inch D-shaped fuel reservoirs 16. In such a case the set of signal-conversion logic for each of the different types of fuel reservoir 16 may include look-up tables and/or equations for converting linearly height-dependent raw fuel-level signals into linearly volume-dependent processed fuel-level signals. Embodiments of the present invention that include a database with multiple sets of signal-conversion logic that include look-up tables and/or equations for height-dependent to volume-dependent signal translation generally further include a method of receiving and/or determining information about the type of fuel reservoir 16 that a vehicle 10 has, selecting an appropriate set of signal-conversion logic for converting linearly height-dependent raw fuel-level signals into linearly volume-dependent processed fuel-level signals for that type of fuel reservoir 16, and integrating that appropriate set of signal-conversion logic into the fuel-level-signal-translating system 21 of the vehicle 10.” (see at least Col. 9 line 29-55).

Regarding Claim 8, Klinger further teaches: wherein the processor ((“a vehicle 10 with one or more computer(s) 23 that function to translate raw fuel-level signals into processed fuel-level signals, that is/are self-calibrating, and that also controls aspects of operation of other systems of the vehicle is advantageously cost, time, and space efficient.”; Col. 7 lines 53+); executes the instructions to determine the fuel tank configuration using a first mapping table ((“In many embodiments of the present invention a database of multiple sets of signal-conversion logic includes multiple different sets of signal-conversion logic that include equations and/or look-up tables for use in translating linearly height-dependent raw fuel-level signals into linearly volume-dependent fuel-level signals for different types of fuel reservoirs 16. For instance, a database of multiple sets of signal-conversion logic may include a set signal conversion logic for each of 20 inch cylindrical, 22 inch cylindrical, 24 inch cylindrical, 20 inch D-shaped, 22 inch D-shaped, and 24 inch D-shaped fuel reservoirs 16. In such a case the set of signal-conversion logic for each of the different types of fuel reservoir 16 may include look-up tables and/or equations for converting linearly height-dependent raw fuel-level signals into linearly volume-dependent processed fuel-level signals. Embodiments of the present invention that include a database with multiple sets of signal-conversion logic that include look-up tables and/or equations for height-dependent to volume-dependent signal translation generally further include a method of receiving and/or determining information about the type of fuel reservoir 16 that a vehicle 10 has, selecting an appropriate set of signal-conversion logic for converting linearly height-dependent raw fuel-level signals into linearly volume-dependent processed fuel-level signals for that type of fuel reservoir 16, and integrating that appropriate set of signal-conversion logic into the fuel-level-signal-translating system 21 of the vehicle 10.” (See at least Col. 9 line 29-55).

Regarding Claim 14, Klinger turther teaches: wherein the service provider (Fig. 2; 30/31) is configured to generate a first mapping table, wherein the service provider is configured to determine the fuel tank configuration using the first mapping table (“In many embodiments of the present invention a database of multiple sets of signal-conversion logic includes multiple different sets of signal-conversion logic that include equations and/or look-up tables for use in translating linearly height-dependent raw fuel-level signals into linearly volume-dependent fuel-level signals for different types of fuel reservoirs 16. For instance, a database of multiple sets of signal-conversion logic may include a set signal conversion logic for each of 20 inch cylindrical, 22 inch cylindrical, 24 inch cylindrical, 20 inch D-shaped, 22 inch D-shaped, and 24 inch D-shaped fuel reservoirs 16. In such a case the set of signal-conversion logic for each of the different types of fuel reservoir 16 may include look-up tables and/or equations for converting linearly height-dependent raw fuel-level signals into linearly volume-dependent processed fuel-level signals. Embodiments of the present invention that include a database with multiple sets of signal-conversion logic that include look-up tables and/or equations for height-dependent to volume-dependent signal translation generally further include a method of receiving and/or determining information about the type of fuel reservoir 16 that a vehicle 10 has, selecting an appropriate set of signal-conversion logic for converting linearly height-dependent raw fuel-level signals into linearly volume-dependent processed fuel-level signals for that type of fuel reservoir 16, and integrating that appropriate set of signal-conversion logic into the fuel-level-signal-translating system 21 of the vehicle 10.” (See at least Col. 9 line 29-55).

Klinger does not explicitly teach wherein the disclosed vehicle/fuel reservoir specific configuration tables comprise “VIN numbers in association with fuel tank part numbers”; “determine the fuel tank number using a mapping table that comprises VIN numbers in association with fuel tank part numbers”; “generate a first mapping table that comprises VIN numbers in association with fuel tank part numbers”.
Fansler discloses methods and apparatus directed towards “Techniques for authorizing fuel purchases based on vehicle available fuel tank capacity. The authorization may be performed on a transaction basis, such that each fueling event may be independently authorized. A current fuel tank capacity for the vehicle is obtained, and transmitted to an authorization entity. An authorization is obtained for dispensing a quantity of fuel that does not exceed the current fuel tank capacity.” (Abstract).  Specifically, Fansler discloses that a given vehicles fuel tank capacity (which is an example of a vehicle/fuel reservoir specific configuration) may be retrieved/determined by/for/to a service provider/fleet manager/rental service) based on  a vehicle identification number (VIN) (“In some cases, the fleet company or independent driver does not have a dispatch system 706, or does not have a dispatch system 706 that is integrated with the analysis and modeling module 704 such that the information can be provided to the module 704. In such a case, equipment master information 710 is not available, and the information is obtained using the vehicle identification number (VIN) 726 for the trucks or other vehicles of interest. For example, the customer can provide a list of VINs 726 such as a tractor-VIN list. The VINs can be processed via a VIN decoder 728 which provides equipment master information, including total fuel tank capacity for the particular vehicle, for the trucks identified by the list 726.”; ¶0064)
Additionally, NPL“GM_Parts_Giant” discloses that vehicle specific configuration information (e.g. fuel tank capacity/shape/size/part number/fuel tank model) was easily and accurately determined prior to applicant’s filing by using a vehicle identification number (VIN).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the systems and methods for calibrating operation of a fuel-level indicator of a vehicle of Klinger to incorporate the teachings of both Fansler and the cited NPL to include wherein the disclosed vehicle/fuel reservoir specific configuration tables comprise “VIN numbers in association with fuel tank part numbers”; “determine the fuel tank number using a mapping table that comprises VIN numbers in association with fuel tank part numbers”; “generate a first mapping table that comprises VIN numbers in association with fuel tank part numbers” in order to easily and accurately retrieve/determine the vehicle and fuel tank configuration specifications (e.g. fuel tank capacity, size, shape, type) by using routine, well-known, and conventional industry methods for retrieving vehicle specific vehicle and fuel tank configuration data.
Regarding Claims, 3, 9, and 15 the combination of prior art teaches all the elements of Claims 2, 8, and 14 respectively.
Regarding Claim 3, Klinger further teaches: utilizing a second mapping table that comprises fuel tank part configurations in association with fuel tank models, wherein each of the fuel tank models comprise correlations of fuel level percentages values and fuel volume values (“In many embodiments of the present invention a database of multiple sets of signal-conversion logic includes multiple different sets of signal-conversion logic that include equations and/or look-up tables for use in translating linearly height-dependent raw fuel-level signals into linearly volume-dependent fuel-level signals for different types of fuel reservoirs 16. For instance, a database of multiple sets of signal-conversion logic may include a set signal conversion logic for each of 20 inch cylindrical, 22 inch cylindrical, 24 inch cylindrical, 20 inch D-shaped, 22 inch D-shaped, and 24 inch D-shaped fuel reservoirs 16. In such a case the set of signal-conversion logic for each of the different types of fuel reservoir 16 may include look-up tables and/or equations for converting linearly height-dependent raw fuel-level signals into linearly volume-dependent processed fuel-level signals. Embodiments of the present invention that include a database with multiple sets of signal-conversion logic that include look-up tables and/or equations for height-dependent to volume-dependent signal translation generally further include a method of receiving and/or determining information about the type of fuel reservoir 16 that a vehicle 10 has, selecting an appropriate set of signal-conversion logic for converting linearly height-dependent raw fuel-level signals into linearly volume-dependent processed fuel-level signals for that type of fuel reservoir 16, and integrating that appropriate set of signal-conversion logic into the fuel-level-signal-translating system 21 of the vehicle 10.” (see at least Col. 9 line 29-55).

Regarding Claim 9, Klinger further teaches: wherein the processor executes the instructions to determine the fuel tank model using a second mapping table that comprises fuel tank coinfigurations in association with fuel tank models. (“In many embodiments of the present invention a database of multiple sets of signal-conversion logic includes multiple different sets of signal-conversion logic that include equations and/or look-up tables for use in translating linearly height-dependent raw fuel-level signals into linearly volume-dependent fuel-level signals for different types of fuel reservoirs 16. For instance, a database of multiple sets of signal-conversion logic may include a set signal conversion logic for each of 20 inch cylindrical, 22 inch cylindrical, 24 inch cylindrical, 20 inch D-shaped, 22 inch D-shaped, and 24 inch D-shaped fuel reservoirs 16. In such a case the set of signal-conversion logic for each of the different types of fuel reservoir 16 may include look-up tables and/or equations for converting linearly height-dependent raw fuel-level signals into linearly volume-dependent processed fuel-level signals. Embodiments of the present invention that include a database with multiple sets of signal-conversion logic that include look-up tables and/or equations for height-dependent to volume-dependent signal translation generally further include a method of receiving and/or determining information about the type of fuel reservoir 16 that a vehicle 10 has, selecting an appropriate set of signal-conversion logic for converting linearly height-dependent raw fuel-level signals into linearly volume-dependent processed fuel-level signals for that type of fuel reservoir 16, and integrating that appropriate set of signal-conversion logic into the fuel-level-signal-translating system 21 of the vehicle 10.” (see at least Col. 9 line 29-55).

Regarding Claim 15, Klinger further teaches: wherein the service provider is configured to generate a second mapping table that comprises fuel tank configuration in association with fuel tank 1884191736 (35136-1467) models, and wherein the service provider is configured to determine the fuel tank model using the second mapping table (“In many embodiments of the present invention a database of multiple sets of signal-conversion logic includes multiple different sets of signal-conversion logic that include equations and/or look-up tables for use in translating linearly height-dependent raw fuel-level signals into linearly volume-dependent fuel-level signals for different types of fuel reservoirs 16. For instance, a database of multiple sets of signal-conversion logic may include a set signal conversion logic for each of 20 inch cylindrical, 22 inch cylindrical, 24 inch cylindrical, 20 inch D-shaped, 22 inch D-shaped, and 24 inch D-shaped fuel reservoirs 16. In such a case the set of signal-conversion logic for each of the different types of fuel reservoir 16 may include look-up tables and/or equations for converting linearly height-dependent raw fuel-level signals into linearly volume-dependent processed fuel-level signals. Embodiments of the present invention that include a database with multiple sets of signal-conversion logic that include look-up tables and/or equations for height-dependent to volume-dependent signal translation generally further include a method of receiving and/or determining information about the type of fuel reservoir 16 that a vehicle 10 has, selecting an appropriate set of signal-conversion logic for converting linearly height-dependent raw fuel-level signals into linearly volume-dependent processed fuel-level signals for that type of fuel reservoir 16, and integrating that appropriate set of signal-conversion logic into the fuel-level-signal-translating system 21 of the vehicle 10.” (see at least Col. 9 line 29-55).

Klinger does not explicitly teach wherein the disclosed vehicle/fuel reservoir specific configuration tables comprise “fuel tank part numbers in association with fuel tank models”;
Fansler discloses methods and apparatus directed towards “Techniques for authorizing fuel purchases based on vehicle available fuel tank capacity. The authorization may be performed on a transaction basis, such that each fueling event may be independently authorized. A current fuel tank capacity for the vehicle is obtained, and transmitted to an authorization entity. An authorization is obtained for dispensing a quantity of fuel that does not exceed the current fuel tank capacity.” (Abstract).  Specifically, Fansler discloses that a given vehicles fuel tank capacity (which is an example of a vehicle/fuel reservoir specific configuration) may be retrieved/determined by/for/to a service provider/fleet manager/rental service) based on  a vehicle identification number (VIN) (“In some cases, the fleet company or independent driver does not have a dispatch system 706, or does not have a dispatch system 706 that is integrated with the analysis and modeling module 704 such that the information can be provided to the module 704. In such a case, equipment master information 710 is not available, and the information is obtained using the vehicle identification number (VIN) 726 for the trucks or other vehicles of interest. For example, the customer can provide a list of VINs 726 such as a tractor-VIN list. The VINs can be processed via a VIN decoder 728 which provides equipment master information, including total fuel tank capacity for the particular vehicle, for the trucks identified by the list 726.”; ¶0064)
Additionally, NPL“GM_Parts_Giant” discloses that vehicle specific configuration information (e.g. fuel tank capacity/shape/size/part number/fuel tank model) was easily and accurately determined prior to applicant’s filing by using a vehicle identification number (VIN).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the systems and methods for calibrating operation of a fuel-level indicator of a vehicle of Klinger to incorporate the teachings of both Fansler and the cited NPL to include wherein the disclosed vehicle/fuel reservoir specific configuration tables comprise “fuel tank part numbers in association with fuel tank models” in order to easily and accurately retrieve/determine the vehicle and fuel tank configuration specifications (e.g. fuel tank capacity, size, shape, type) by using routine, well-known, and conventional industry methods for retrieving vehicle specific vehicle and fuel tank configuration data.
Regarding Claims 4, 10 and, 16, the combination of prior art teaches all the elements of Claims 3, 9, and 15 respectively.
Regarding Claim 4 Klinger further teaches: further comprising: determining the correlations by: 1584191736 (35136-1467) introducing a known volume of fuel into a fuel tank of the vehicle, the fuel tank correlating to the fuel tank part number; and identifying the fuel level percentage value based on the known volume of fuel (“In some embodiments, the present invention includes a fuel-level-detection calibration method for calibrating the signal-conversion logic of the fuel-level-signal-translating system 21 wherein the method includes a novel way of determining the characteristics of a raw fuel-level signal that corresponds to an empty state of the fuel reservoir 16. In such embodiments of the present invention, when it is known that the fuel-reservoir 16 is empty, the fuel-level sensor 33 is activated to produce a raw fuel-level signal that is thereafter known to correspond to an empty state of the fuel reservoir 16. In such embodiments, the fuel-level-detection calibration method further includes configuring the signal-conversion logic of the fuel-level-signal-translating system 21 in a manner that is dependent upon the characteristics of the raw fuel-level signal that was generated by the fuel-level sensor 33 at a time when the fuel reservoir 16 was known to be empty and that is known, therefore, to correspond to an empty state of the fuel reservoir 16.”; Col. 3 line 5+).

Regarding Claim 10, Klinger further teaches: wherein the processor executes the instructions to determine correlations of fuel level percentage value and fuel volume values for the fuel tank models by: introducing a known volume of fuel into the fuel tank of the vehicle, the fuel tank correlating to the fuel tank part number; and identifying the fuel level percentage value based on the known volume of fuel. (“In some embodiments, the present invention includes a fuel-level-detection calibration method for calibrating the signal-conversion logic of the fuel-level-signal-translating system 21 wherein the method includes a novel way of determining the characteristics of a raw fuel-level signal that corresponds to an empty state of the fuel reservoir 16. In such embodiments of the present invention, when it is known that the fuel-reservoir 16 is empty, the fuel-level sensor 33 is activated to produce a raw fuel-level signal that is thereafter known to correspond to an empty state of the fuel reservoir 16. In such embodiments, the fuel-level-detection calibration method further includes configuring the signal-conversion logic of the fuel-level-signal-translating system 21 in a manner that is dependent upon the characteristics of the raw fuel-level signal that was generated by the fuel-level sensor 33 at a time when the fuel reservoir 16 was known to be empty and that is known, therefore, to correspond to an empty state of the fuel reservoir 16.”; Col. 3 line 5+).
Regarding Claim 16, Klinger further teaches: wherein the service provider is configured to determine correlations of fuel level percentage value and fuel volume values for the fuel tank models by: introducing a known volume of fuel into the fuel tank of the vehicle, the fuel tank correlating to the fuel tank part number; and identifying the fuel level percentage value based on an addition of the known amount of fuel (“In some embodiments, the present invention includes a fuel-level-detection calibration method for calibrating the signal-conversion logic of the fuel-level-signal-translating system 21 wherein the method includes a novel way of determining the characteristics of a raw fuel-level signal that corresponds to an empty state of the fuel reservoir 16. In such embodiments of the present invention, when it is known that the fuel-reservoir 16 is empty, the fuel-level sensor 33 is activated to produce a raw fuel-level signal that is thereafter known to correspond to an empty state of the fuel reservoir 16. In such embodiments, the fuel-level-detection calibration method further includes configuring the signal-conversion logic of the fuel-level-signal-translating system 21 in a manner that is dependent upon the characteristics of the raw fuel-level signal that was generated by the fuel-level sensor 33 at a time when the fuel reservoir 16 was known to be empty and that is known, therefore, to correspond to an empty state of the fuel reservoir 16.”; Col. 3 line 5+).

Regarding Claims 5 and 11, the combination of prior art teaches all the elements of Claims 4 and 10 respectively.
Regarding Claims 5 and 11, Klinger further teaches: determining fuel tank parameters of the fuel tank based on the fuel tank configuration (“In many embodiments of the present invention a database of multiple sets of signal-conversion logic includes multiple different sets of signal-conversion logic that include equations and/or look-up tables for use in translating linearly height-dependent raw fuel-level signals into linearly volume-dependent fuel-level signals for different types of fuel reservoirs 16. For instance, a database of multiple sets of signal-conversion logic may include a set signal conversion logic for each of 20 inch cylindrical, 22 inch cylindrical, 24 inch cylindrical, 20 inch D-shaped, 22 inch D-shaped, and 24 inch D-shaped fuel reservoirs 16. In such a case the set of signal-conversion logic for each of the different types of fuel reservoir 16 may include look-up tables and/or equations for converting linearly height-dependent raw fuel-level signals into linearly volume-dependent processed fuel-level signals. Embodiments of the present invention that include a database with multiple sets of signal-conversion logic that include look-up tables and/or equations for height-dependent to volume-dependent signal translation generally further include a method of receiving and/or determining information about the type of fuel reservoir 16 that a vehicle 10 has, selecting an appropriate set of signal-conversion logic for converting linearly height-dependent raw fuel-level signals into linearly volume-dependent processed fuel-level signals for that type of fuel reservoir 16, and integrating that appropriate set of signal-conversion logic into the fuel-level-signal-translating system 21 of the vehicle 10.” (see at least Col. 9 line 29-55).
Klinger does not explicitly teach determining said parameters based on a fuel tank part number.
Fansler discloses methods and apparatus directed towards “Techniques for authorizing fuel purchases based on vehicle available fuel tank capacity. The authorization may be performed on a transaction basis, such that each fueling event may be independently authorized. A current fuel tank capacity for the vehicle is obtained, and transmitted to an authorization entity. An authorization is obtained for dispensing a quantity of fuel that does not exceed the current fuel tank capacity.” (Abstract).  Specifically, Fansler discloses that a given vehicles fuel tank capacity (which is an example of a vehicle/fuel reservoir specific configuration) may be retrieved/determined by/for/to a service provider/fleet manager/rental service) based on  a vehicle identification number (VIN) (“In some cases, the fleet company or independent driver does not have a dispatch system 706, or does not have a dispatch system 706 that is integrated with the analysis and modeling module 704 such that the information can be provided to the module 704. In such a case, equipment master information 710 is not available, and the information is obtained using the vehicle identification number (VIN) 726 for the trucks or other vehicles of interest. For example, the customer can provide a list of VINs 726 such as a tractor-VIN list. The VINs can be processed via a VIN decoder 728 which provides equipment master information, including total fuel tank capacity for the particular vehicle, for the trucks identified by the list 726.”; ¶0064)
Additionally, NPL“GM_Parts_Giant” discloses that vehicle specific configuration information (e.g. fuel tank capacity/shape/size/part number/fuel tank model) was easily and accurately determined prior to applicant’s filing by using a vehicle identification number (VIN).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the systems and methods for calibrating operation of a fuel-level indicator of a vehicle of Klinger to incorporate the teachings of both Fansler and the cited NPL to include determining said parameters based on a fuel tank part number” in order to easily and accurately retrieve/determine the vehicle and fuel tank configuration specifications (e.g. fuel tank capacity, size, shape, type) by using routine, well-known, and conventional industry methods for retrieving vehicle specific vehicle and fuel tank configuration data.
					


Claims 6, 12, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Klinger et al. (U.S. Pat. 6907371) in view of Fansler et al. (U.S. 20130013431A1) in further view of Non-Patent Literature (NPL) document “GM_Parts_Giant” in further view of Chow et al. (U.S. 2017/0046669A1).
Regarding Claims 6 and 12, the combination of prior art teaches all the elements of Claims 5 and 7 respectively.  Klinger further teaches: wherein transmitting comprises streaming the fuel volume value to the recipient and wherein the fuel level percentage value is transmitted in real-time (“The present invention includes provisions for producing a volume-dependent fuel fill level indication to an occupant using a fuel-level indicator 20 that indicates fuel fill level”; Col. 9 line 11+).
Klinger does not explicitly teach: transmitting fuel volume/level over an application programming interface.
Chow discloses “The disclosed embodiments include computer-implemented systems and processes that perform operations consistent with services provisioned to a device based on real-time sensor data indicative of and characterizing a user's operation of the device and additionally or alternatively, a system or apparatus that includes the device” (¶0004), and “Further, in certain aspects, device 102 may be incorporated into and function as a component of an additional system or apparatus, and sensor 103 may be configured to monitor and/or detect one or more operation characteristics of that additional system or apparatus. For example, device 102 may be included into a motor vehicle, such as the rental vehicle described above, and sensor 103 may be configured to monitor and capture data indicative of operational parameters of the vehicle, which include, but are not limited to, a working speed of the vehicle's engine, a number of shifting operations, a brake-pad thickness or a number of detected activations of an antilock braking system (ABS)), and/or consumption of fuel by the vehicle at the successive monitoring periods.”; ¶0022), and “In one instance, device 102 may be incorporated into a vehicle rented by user 170 for a corresponding rental period, and sensor 103 may be configured to monitor and capture sensor data, e.g., sensor data 107, at corresponding monitoring periods (e.g., every five second, thirty second, minute, etc.) throughout the rental period. For example, sensor 103 may correspond to a fuel-level sensor configured to monitor the vehicle's real-time consumption of liquid fuel, and sensor data 107 may include, for each monitoring period, data records that uniquely identify sensor 103 (e.g., a device serial number), a fuel level within a corresponding reservoir (e.g., a gas tank), and a time stamp associated with the detected fuel level. In certain instances, a data aggregation module 108 of device 102 may perform operations that store sensor data 107 within a corresponding portion of data repository 104, e.g., within sensor output data 104C.” (¶0049), and “For example, and as described above, device 102 may be incorporated into a vehicle, and in step 316, device 102 may obtain data indicate of a continued operation of vehicle 200 by user 170. In some instances, device 102 may perform operations that access an on-board computing system maintained by vehicle 200 (e.g., through a corresponding programmatic interface, such as an application programming interface (API)), and access data indicative an operation state of vehicle 200, such as data indicative whether an engine of vehicle 200 is currently operating. In response to the accessed data, device 102 may determine whether user 170 continues to operate vehicle 200 (e.g., in step 316).” *¶0115).
Therefore Chow disclose a method and a processor configured to transmit fleet/rental vehicle fuel level data to users/providers “through a corresponding programmatic interface, such as an application programming interface (API)),” (¶0115).
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
 Here, it would have been obvious to one skilled in the art at the time of the invention to include transmitting fuel volume/level over an application programming interface by (A) Combining prior art elements according to known methods to yield predictable results as taught by Chow into the teachings of Klinger because it does no more than yield predictable results of monitoring and transmitting sensor data, e.g., sensor data 107 (data about vehicle fuel level), at corresponding monitoring periods (e.g., every five second, thirty second, minute, etc.) throughout the rental period between the vehicle and  a rental vehicle company/service provider (¶0052)  since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Regarding Claim 17, Klinger further teaches: wherein the service provider (Fig. 2; 30/31) is configured to determine fuel tank parameters of the fuel tank based on the fuel tank configuration (“In embodiments of the present invention that include a database of multiple sets of signal-conversion logic each of which is adapted for a different vehicle configuration or group of vehicle configurations, there are many different aspects of the vehicle configuration for which each set of signal-conversion logic is appropriate that affect the appropriate constitution of that set of signal-conversion logic. These aspects of the vehicle configuration include, but are not limited to, the type of fuel-level sensor 33, the type of fuel-level indicator 20, various details of construction of the fuel-level-signal-translating system 21 and the size and shape of the fuel reservoir 16. “ (Col. 8 line 47+): and wherein the fuel level percentage value is transmitted by the service provider in real-time(“The present invention includes provisions for producing a volume-dependent fuel fill level indication to an occupant using a fuel-level indicator 20 that indicates fuel fill level”; Col. 9 line 11+).
Klinger does not explicitly teach determining said parameters based on a fuel tank part number.
Fansler discloses methods and apparatus directed towards “Techniques for authorizing fuel purchases based on vehicle available fuel tank capacity. The authorization may be performed on a transaction basis, such that each fueling event may be independently authorized. A current fuel tank capacity for the vehicle is obtained, and transmitted to an authorization entity. An authorization is obtained for dispensing a quantity of fuel that does not exceed the current fuel tank capacity.” (Abstract).  Specifically, Fansler discloses that a given vehicles fuel tank capacity (which is an example of a vehicle/fuel reservoir specific configuration) may be retrieved/determined by/for/to a service provider/fleet manager/rental service) based on  a vehicle identification number (VIN) (“In some cases, the fleet company or independent driver does not have a dispatch system 706, or does not have a dispatch system 706 that is integrated with the analysis and modeling module 704 such that the information can be provided to the module 704. In such a case, equipment master information 710 is not available, and the information is obtained using the vehicle identification number (VIN) 726 for the trucks or other vehicles of interest. For example, the customer can provide a list of VINs 726 such as a tractor-VIN list. The VINs can be processed via a VIN decoder 728 which provides equipment master information, including total fuel tank capacity for the particular vehicle, for the trucks identified by the list 726.”; ¶0064)
Additionally, NPL“GM_Parts_Giant” discloses that vehicle specific configuration information (e.g. fuel tank capacity/shape/size/part number/fuel tank model) was easily and accurately determined prior to applicant’s filing by using a vehicle identification number (VIN).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the systems and methods for calibrating operation of a fuel-level indicator of a vehicle of Klinger to incorporate the teachings of both Fansler and the cited NPL to include determining said parameters based on a fuel tank part number” in order to easily and accurately retrieve/determine the vehicle and fuel tank configuration specifications (e.g. fuel tank capacity, size, shape, type) by using routine, well-known, and conventional industry methods for retrieving vehicle specific vehicle and fuel tank configuration data.
Klinger does not explicitly teach: transmitting fuel volume/level/percentage over an application programming interface.
Chow discloses “The disclosed embodiments include computer-implemented systems and processes that perform operations consistent with services provisioned to a device based on real-time sensor data indicative of and characterizing a user's operation of the device and additionally or alternatively, a system or apparatus that includes the device” (¶0004), and “Further, in certain aspects, device 102 may be incorporated into and function as a component of an additional system or apparatus, and sensor 103 may be configured to monitor and/or detect one or more operation characteristics of that additional system or apparatus. For example, device 102 may be included into a motor vehicle, such as the rental vehicle described above, and sensor 103 may be configured to monitor and capture data indicative of operational parameters of the vehicle, which include, but are not limited to, a working speed of the vehicle's engine, a number of shifting operations, a brake-pad thickness or a number of detected activations of an antilock braking system (ABS)), and/or consumption of fuel by the vehicle at the successive monitoring periods.”; ¶0022), and “In one instance, device 102 may be incorporated into a vehicle rented by user 170 for a corresponding rental period, and sensor 103 may be configured to monitor and capture sensor data, e.g., sensor data 107, at corresponding monitoring periods (e.g., every five second, thirty second, minute, etc.) throughout the rental period. For example, sensor 103 may correspond to a fuel-level sensor configured to monitor the vehicle's real-time consumption of liquid fuel, and sensor data 107 may include, for each monitoring period, data records that uniquely identify sensor 103 (e.g., a device serial number), a fuel level within a corresponding reservoir (e.g., a gas tank), and a time stamp associated with the detected fuel level. In certain instances, a data aggregation module 108 of device 102 may perform operations that store sensor data 107 within a corresponding portion of data repository 104, e.g., within sensor output data 104C.” (¶0049), and “For example, and as described above, device 102 may be incorporated into a vehicle, and in step 316, device 102 may obtain data indicate of a continued operation of vehicle 200 by user 170. In some instances, device 102 may perform operations that access an on-board computing system maintained by vehicle 200 (e.g., through a corresponding programmatic interface, such as an application programming interface (API)), and access data indicative an operation state of vehicle 200, such as data indicative whether an engine of vehicle 200 is currently operating. In response to the accessed data, device 102 may determine whether user 170 continues to operate vehicle 200 (e.g., in step 316).” *¶0115).
Therefore Chow disclose a method and a processor configured to transmit fleet/rental vehicle fuel level data to users/providers “through a corresponding programmatic interface, such as an application programming interface (API)),” (¶0115).
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
 Here, it would have been obvious to one skilled in the art at the time of the invention to transmitting fuel volume/level/percentage over an application programming interface by (A) Combining prior art elements according to known methods to yield predictable results as taught by Chow into the teachings of Klinger because it does no more than yield predictable results of monitoring and transmitting sensor data, e.g., sensor data 107 (data about vehicle fuel level), at corresponding monitoring periods (e.g., every five second, thirty second, minute, etc.) throughout the rental period between the vehicle and  a rental vehicle company/service provider (¶0052)  since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Regarding Claim 18, Chow further teaches: wherein the recipient comprises a vehicle rental service (“By way of example, service delivery module 110 may determine, based on the extracted tariff data, that the rental-vehicle company assigns a cost of $1.50 per liter of liquid fuel consumed by the rental vehicle during operation by user 170” (¶0052) in order to “provide a more accurate reflection of an actual wear-and-tear imposed on the vehicle due to the user's operation” (¶0016).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the fuel tank volume calibration system of Klinger to incorporate the teachings of Chow to include wherein the recipient comprises a vehicle rental service in order to extend the benefit of a more accurate reflection of an actual wear-and-tear (i.e. fuel level, fuel consumption) imposed on the vehicle due to the user's operation to rental-vehicle company’s. 

Regarding Claim 19, Chow further teaches: wherein the vehicle transits the fuel level percentage value and the VIN to an Internet-of-Things (IoT) hub that forwards the fuel level percentage value and the VIN to the service provider (¶0020; “In additional aspects, device 102 may correspond to a connected, Internet-of-Things (IoT) device, which may access network 152 through a corresponding hub device or system (not depicted in FIGS. 1A or 1B) configured to manage communications and interactions between the connected IoT device and other components of environment 100, such as settlement system 130.”) in order to “provide a more accurate reflection of an actual wear-and-tear imposed on the vehicle due to the user's operation” (¶0016).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the fuel tank volume calibration system of Klinger to incorporate the teachings of Chow to include wherein the vehicle transits the fuel level percentage value and the VIN to an Internet-of-Things (IoT) hub that forwards the fuel level percentage value and the VIN to the service provider in order to extend the benefit of a more accurate reflection of an actual wear-and-tear (i.e. fuel level, fuel consumption) imposed on the vehicle due to the user's operation to rental-vehicle company’s thru use of an Internet-of-Things (IoT) hub.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shetty et al. (U.S. 2018/0012204A1) discloses “In some examples, a processor on a vehicle may determine, based at least partially on information obtained from a sensor, that a fuel level of the vehicle is increasing. Further, the processor may determine that the fuel level has stabilized for a threshold time. In addition, the processor may determine an amount of fuel added to the vehicle, and may send, over a wireless network to a computing device, a communication indicating the amount of fuel added. In some cases, the computing device may compare the amount of fuel indicated in the communication from the processor with an amount of fuel indicated in information received from a point-of-sale device for determining a difference.” (Abstract) and “The technology herein includes novel arrangements and techniques for validating a charge on a fleet fuel payment card, such as at the time that a fleet vehicle is refueled.” (¶0013).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747